DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 08/13/2020 has been considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 701, 770.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
*Note: Housing 770 and electronic device 701 are mentioned in paragraph [0110] as if they were intended to be in Figure 5, but they are not shown in Figure 5.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0086], line 6: “and/or the second pad 360” should be changed to “and/or the second pad 370”.
Paragraph [0111], line 1: “electrode module 502 of FIG. 8” should be changed to “electrode module 502 of FIG. 5”.   
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“processor is configured to: calculate calories burned based on at least one of the exercise type or the exercise time” in claim 6.
“calculating calories burned based on at least one of the exercise type or the exercise time” in claim 15.

Support for such claim limitations that are found to invoke 112(f) can be found in various areas of the specification:
Paragraph [0120]
Paragraph [0120]
*Note: Sufficient support is found in the specification so that no other corresponding 35 U.S.C 112 rejections are necessary.  The Examiner notes that MPEP 2181(II)(B) notes that for a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function.  Claims 6 and 15 refer to a general processor and electronic device, which made it necessary to look to the specification for support regarding information for performing the claimed operations.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “a specified second range” renders claim 1 (line 7) indefinite.  It is unclear how a second range can be introduced before a first range has been introduced.
The limitation “a specified third range” renders claim 1 (line 9) indefinite.  It is unclear how a third range can be introduced before a first range has been introduced.
The limitation “identify a movement of the electronic device using the motion sensor” renders claim 4 (line 3) indefinite.  It is unclear to the Examiner how this limitation is different than the limitation “sense a movement of the electronic device using the motion sensor” found in claim 2, line 4.  Please make appropriate corrections or provide further clarification.
Claim 6 is indefinite due to its dependency on claim 4.  Claim 6 states “calculat[ing] calories burned based on at least one of the exercise type or the exercise time”, however claim 4 states that an exercise type or an exercise time is only determined if the identified movement of the electronic device is within a specified 
Claim 7 is indefinite due to its dependency on claim 1.  Claim 7 states “the processor is configured to display the fatigue notification using the display device”, however claim 1 states that a fatigue notification is only outputted if the fatigue information is equal to or greater than a specified third range.  If the fatigue information is not equal to or greater than a specified third range, then there would be no fatigue notification to output.  Thus claim 7 would be irrelevant and not further limiting.  The Examiner notes that amending claim 7 to similarly reflect claim 5 could overcome this rejection.  Specifically, a similar limitation to the “if the exercise type is determined” limitation in claim 5 such as “if the fatigue information is equal to or greater than a specified third range” should be added to claim 7.
The limitation “a specified fourth range” renders claim 7 (line 5) indefinite.  It is unclear how a fourth range can be introduced before a first range has been introduced.
The limitation “a first electrode and a second electrode including a catalyst layer for reaction with lactic acid” renders claim 8
Claim 8 is indefinite due to its dependency on claim 1.  Claim 8 states that the fatigue sensor is configured to sense the fatigue information based at least on the measured lactic acid concentration (lines 6-7), however claim 1 states that the processor is configured to sense fatigue information of the external object using the fatigue sensor if the biometric information is equal to or greater than a specified second range.  If the biometric information is not equal to or greater than a specified second range, then the fatigue information is never sensed.  Thus this limitation in claim 8 would be irrelevant and not further limiting.  The Examiner notes that amending claim 8 to similarly reflect claim 5 could overcome this rejection.  Specifically, a similar limitation to the “if the exercise type is determined” limitation in claim 5 such as “if the biometric information is equal to or greater than a specified second range” should be added to claim 8.
The limitation “a specified second range” renders claim 10 (line 5) indefinite.  It is unclear how a second range can be introduced before a first range has been introduced.
The limitation “a specified third range” renders claim 10 (line 7) indefinite.  It is unclear how a third range can be introduced before a first range has been introduced.
Claim 11 recites the limitation "the motion sensor" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “identifying a movement of the electronic device using the motion sensor” renders claim 13 (line 3) indefinite.  It is unclear to the Examiner how this limitation is different than the limitation “sensing a movement of the electronic device 
Claim 15 is indefinite due to its dependency on claim 13.  Claim 15 states “calculating calories burned based on at least one of the exercise type or the exercise time”, however claim 13 states that an exercise type or an exercise time is only determined if the identified movement of the electronic device is within a specified range.  If the identified movement of the electronic device is not within a specified range, then there would be no determined exercise type or exercise time to calculate calories burned from.  Thus claim 15 would be irrelevant and not further limiting.  The Examiner notes that amending claim 15 to similarly reflect claim 14 could overcome this rejection.  Specifically, a similar limitation to the “if the exercise type is determined” limitation in claim 14 should be added to claim 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claims recite a data processing method for outputting a fatigue notification if sensed information meets certain ranges of values.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Alphonse, et al. (U.S PGPub No. 2019/0183430).
Regarding claim 1, Alphonse teaches (Figure 1, elements 115 and 125) an electronic device (abstract; paragraphs [0033]-[0034]) comprising: (Figure 1, elements 115 and 125) at least one sensor circuit including at least a biometric sensor (abstract; paragraphs [0006] and [0040]); and (Figure 1, element 104) a processor (see at least paragraphs [0011] and[0041] – a processor that executes the instructions from the memory), wherein the processor is configured to: (Figure 1, elements 102, 111, 115, and 125; Figures 4 and 9, elements 119 and 129; Figure 15, element 1502) sense biometric information of an external object using the biometric sensor (abstract; paragraphs [0043] and [0153]); and (Figure 15, elements 1516 and 1518) output a fatigue notification indicating a fatigue state using a specified external device (paragraphs [0155]-[0156]).  Alphonse does not specifically teach the limitations of instant claim 1, that is wherein the electronic device includes a fatigue sensor, and wherein the processor is configured to: sense fatigue information of the external object 
Alphonse teaches a wearable device that measures biometric information and determines a performance metric that may be compared to baseline data for the individual to determine a fatigue level (abstract).  Alphonse teaches (Figure 15) an exemplary method for the flexible wearable device, via a processor, to carry out (paragraph [0153]).  Alphonse teaches (Figure 15, element 1502) receiving a first signal from a sensor of a flexible wearable device including one or more biometric measurements of an individual participating in an activity (paragraph [0153]). Alphonse teaches (Figure 1, elements 102, 111, 115, and 125; Figures 4 and 9, elements 119 and 129) that the one or more flexible wearable devices may be worn by the individual on one or more body parts of the individual and may be configured to measure the biometric measurements by utilizing sensors (paragraph [0153]).  Alphonse also teaches (Figure 15, element 1504) receiving a second signal from an accelerometer of the flexible wearable device, and the second signal from the accelerometer may include acceleration data (e.g. speed and/or force data) corresponding to one or more accelerations of one or more body parts of the individual participating in the activity (paragraph [0153]).  Alphonse also teaches (Figure 15, element 1506) converting the first and second signals into first and second digital signals respectively (paragraph [0154]).  Alphonse also teaches (Figure 15, elements 1508 and 1510) that the first and second digital signals are processed and transmitted to a computing device for analysis (paragraph [0154]).  Alphonse further teaches (Figure 15, element 1512) that the first 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the flexible wearable device of Alphonse performs the functions of the electronic device of the instant claim 1.  One of ordinary skill in the art would have found it obvious that Alphonse’s wearable device includes a fatigue sensor since it contains multiple sensors (e.g. biometric sensors and accelerometers) that are used to determine a fatigue level of the user.  One of ordinary skill in the art would recognize that Alphonse teaches the step of receiving biometric information before receiving information from an accelerometer.  One of ordinary skill in the art would recognize that the biometric information that is received must meet a range of quality biometric information in order for the method to move on to the step of receiving information from an accelerometer.  One of ordinary skill in the art would equate this step to a specified range being met before further information is gathered that is used to determine a fatigue level of the user.  One of ordinary skill in the art would also recognize that the performance metric that is eventually compared to baseline data for the determination to provide a notification of user fatigue is dependent on information acquired from both the biometric sensors and accelerometer (including a fatigue sensor).  One of ordinary skill in the art would find it obvious that such a teaching 
Therefore, claim 1 is unpatentable over Alphonse, et al.  

Regarding claim 2, Alphonse teaches the electronic device of claim 1, as indicated hereinabove.  Alphonse also teaches the limitation of instant claim 2, that is wherein (Figure 1, elements 102 and 111; Figures 4 and 9, elements 118 and 127) the at least one sensor circuit further includes a motion sensor (abstract; paragraph [0043]), the processor is configured to: sense a movement of the electronic device using the motion sensor (paragraphs [0011] – an accelerometer configured to measure an acceleration of a body part of the individual to which the wearable device is attached, [0043], [0045]); and (Figure 1, elements 102 and 111; Figures 4 and 9, elements 118 and 127) the motion sensor includes at least one of an acceleration sensor, a gyroscope, an air pressure sensor, or an altitude sensor (abstract; paragraphs [0043] and [0045]).  Alphonse does not necessarily teach the limitation of instant claim 2, that is wherein the processor is configured to sense the biometric information if the movement is equal to or greater than a specified first range.
Alphonse teaches (Figure 15, element 1502) receiving a first signal from a sensor of a flexible wearable device including one or more biometric measurements of an individual participating in an activity (paragraph [0153]).  Alphonse also teaches (Figure 15, element 1504) receiving a second signal from an accelerometer of the flexible wearable device, and the second signal from the accelerometer may include acceleration data (e.g. speed and/or force data) corresponding to one or more 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the wearable device of Alphonse could be configured to sense the biometric information if the movement is equal to or greater than a specified range.  One of ordinary skill in the art would recognize that it appears that Alphonse’s method teaches receiving biometric information first before motion data from an accelerometer (see Figure 15 of Alphonse).  However, one of ordinary skill in the art would recognize that both sets of information are needed and utilized in order to determine fatigue level of the user.  One of ordinary skill in the art would want to ensure that a motion range was met in order to be able to ensure that the wearable device is capable of determining a fatigue level while the user is active or exercising.  One of ordinary skill would recognize that Alphonse’s device is capable of use during exercise and physical activity (see at least paragraph [0006] of Alphonse).
Therefore, claim 2 is unpatentable over Alphonse, et al. 

Regarding claim 3, Alphonse renders obvious the electronic device of claim 2, as indicated hereinabove.  Alphonse also teaches the limitation of instant claim 3, that is wherein the specified first range is set based on at least one of an age, gender, genetic characteristics or activity information of a specified user (paragraph [0155] – The baseline data may also include biographic data of the individual including, but not limited to, height measurements, weight measurements, health conditions, any demographic information, any other information, or any combination thereof).
Therefore, claim 3 is unpatentable over Alphonse, et al. 

Regarding claim 4, Alphonse renders obvious the electronic device of claim 2, as indicated hereinabove.  Alphonse also teaches the limitations of instant claim 4, that is wherein the processor is configured to: (Figure 1, elements 115 and 125) identify a movement of the electronic device using the motion sensor (paragraph [0034], [0045], lines 1-14); and-3-ATTORNEY DOCKET No.: SAMS13-01869 PATENTdetermine at least one of an exercise type or an exercise time if the identified movement of the electronic device is within a specified range (paragraph [0034] – The sensors, devices, and/or the software functionality (e.g. software application) of the system may recognize a user’s stance and automatically recognizes what martial art is being utilized, i.e., identify a motion and determine an exercise type; paragraph [0040] – the user may be performing any type of exercise, [0045], lines 1-14).
Therefore, claim 4 is unpatentable over Alphonse, et al. 

Regarding claim 5, Alphonse renders obvious the electronic device of claim 4, as indicated hereinabove.  Alphonse also teaches the limitation of instant claim 5, that is the sensors of the flexible wearable devices coupled with proprietary artificial intelligence algorithms determine fatigue metrics based on combining each individual’s heart rate, oxygen level, hydration and performance metrics, such as, but not limited to, technique, punch/kick force and punch/kick speed).
Therefore, claim 5 is unpatentable over Alphonse, et al. 

Regarding claim 6, Alphonse renders obvious the electronic device of claim 4, as indicated hereinabove.  Alphonse also teaches the limitations of instant claim 6, that is wherein the processor is configured to: calculate calories burned based on at least one of the exercise type or the exercise time (paragraph [0039], lines 40-49; [0164]); and output the calculated calories burned using the specified external device (paragraph [0039], lines 40-49 – The system may be adapted for use in recreational gyms where consumers are using combat sports as a fitness tool, which can give each individual all of the performance and biometric data, along with calories burned and any other pertinent fitness metrics; [0164] – When not striking, if a user goes out and runs or is doing strength and conditioning, the wearable devices may only utilize the heart rate monitor and may provide the user miles ran, calories burned, oxygen level and hydration level).
Therefore, claim 6 is unpatentable over Alphonse, et al. 

Regarding claim 7, Alphonse renders obvious the electronic device of claim 1, as indicated hereinabove.  Alphonse also teaches the limitations of instant claim 7, that is wherein (Figure 1, elements 102 and 111) the specified external device includes a display device (paragraph [0144] – The data and information may be rendered via a user-friendly graphical user interface.  Health trends for the first user over time, historical and baseline data for the first user, fatigue levels of the user, performance improvements of the individual, and/or other visualization of data may be rendered and displayed, such as on first and second user devices.), and (Figure 1, elements 102 and 111; Figure 15, element 1518) the processor is configured to display the fatigue notification using the display device (paragraphs [0144] and [0157]), and (Figure 15, elements 1518 and 1520) then display an exercise notification indicating an exercise using the display device of the specified external device if the fatigue information of the external object is less than a specified fourth range (paragraph [0157]).
Therefore, claim 7 is unpatentable over Alphonse, et al. 

Regarding claim 9, Alphonse renders obvious the electronic device of claim 1, as indicated hereinabove.  Alphonse also teaches the limitation of instant claim 9, that is wherein the biometric sensor includes (Figure 9, element 129) at least one of a photoplethysmography (PPG) sensor, an electrocardiography (ECG) sensor, or a The sensor may be an electrocardiogram circuit configured to measure an individual’s heart rate and electrical signals produced by the individuals heart during a cardiac cycle; [0048] – PPG signal).
Therefore, claim 9 is unpatentable over Alphonse, et al. 

Regarding claim 10, Alphonse teaches (Figure 15, element 1518) a method of providing a fatigue notification by an electronic device (paragraphs [0006] and [0157]), the method comprising: (Figure 1, elements 102, 111, 115, and 125; Figures 4 and 9, elements 119 and 129; Figure 15, element 1502) sensing biometric information of an external object using a biometric sensor (abstract; paragraphs [0043] and [0153]); and (Figure 15, elements 1516 and 1518) outputting a fatigue notification indicating a fatigue state using a specified external device (paragraphs [0155]-[0156]).  Alphonse does not specifically teach the limitations of instant claim 10, that is wherein the method comprises the step of sensing fatigue information of the external object using a fatigue sensor if the biometric information is equal to or greater than a specified second range wherein a fatigue notification is output if the fatigue information is equal to or greater than a specified third range.
Alphonse teaches a wearable device that measures biometric information and determines a performance metric that may be compared to baseline data for the individual to determine a fatigue level (abstract).  Alphonse teaches (Figure 15) an exemplary method for the flexible wearable device, via a processor, to carry out (paragraph [0153]).  Alphonse teaches (Figure 15, element 1502) receiving a first signal from a sensor of a flexible wearable device including one or more biometric 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the flexible wearable device and method of Alphonse performs the functions of the method of the instant claim 10.  One of ordinary skill in the art would have found it obvious that Alphonse’s wearable device includes a fatigue sensor since it contains multiple sensors (e.g. biometric sensors and accelerometers) that are used to determine a fatigue level of the user.  One of ordinary including a fatigue sensor).  One of ordinary skill in the art would find it obvious that such a teaching by Alphonse includes the feature that the fatigue notification is output only if a specified range of fatigue information.  
Therefore, claim 10 is unpatentable over Alphonse, et al.

Regarding claim 11, Alphonse renders obvious the method of providing a fatigue notification by an electronic device of claim 10, as indicated hereinabove.  Alphonse also teaches the limitation of instant claim 11, that is wherein the sensing of the biometric information of the external object using the biometric sensor includes: (Figure 1, elements 102 and 111; Figures 4 and 9, elements 118 and 127) sensing a movement of the electronic device using the motion sensor (paragraphs [0011] – an accelerometer configured to measure an acceleration of a body part of the individual to which the wearable device is attached, [0043], [0045]); and (Figure 1, elements 102 and 
Alphonse teaches (Figure 15, element 1502) receiving a first signal from a sensor of a flexible wearable device including one or more biometric measurements of an individual participating in an activity (paragraph [0153]).  Alphonse also teaches (Figure 15, element 1504) receiving a second signal from an accelerometer of the flexible wearable device, and the second signal from the accelerometer may include acceleration data (e.g. speed and/or force data) corresponding to one or more accelerations of one or more body parts of the individual participating in the activity (paragraph [0153]).  Alphonse further teaches (Figure 15, element 1512) that the first and second digital signals are analyzed to determine a performance metric for the individual during participation in the activity (paragraph [0155]).  Alphonse further teaches determining if the comparison of the performance metric(s) to the baseline data for the individual indicates that the individual is fatigued, is in need of improvement with respect to performing the activity, is at risk for an injury, or any combination thereof (paragraph [0156]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method carried out by the wearable device of Alphonse could be configured to sense the biometric information if see Figure 15 of Alphonse).  However, one of ordinary skill in the art would recognize that both sets of information are needed and utilized in order to determine fatigue level of the user.  One of ordinary skill in the art would want to ensure that a motion range was met in order to be able to ensure that the wearable device is capable of determining a fatigue level while the user is active or exercising.  One of ordinary skill would recognize that Alphonse’s device is capable of use during exercise and physical activity (see at least paragraph [0006] of Alphonse).
Therefore, claim 11 is unpatentable over Alphonse, et al.

Regarding claim 12, Alphonse renders obvious the method of providing a fatigue notification by an electronic device of claim 11, as indicated hereinabove.  Alphonse also teaches the limitation of instant claim 12, that is wherein the specified first range is set based on at least one of an age, gender, genetic characteristics, or activity information of a specified user (paragraph [0155] – The baseline data may also include biographic data of the individual including, but not limited to, height measurements, weight measurements, health conditions, any demographic information, any other information, or any combination thereof).
Therefore, claim 12 is unpatentable over Alphonse, et al.

Regarding claim 13, Alphonse renders obvious the method of providing a fatigue notification by an electronic device of claim 11, as indicated hereinabove.  Alphonse also teaches the limitations of instant claim 13, that is wherein the method is further comprising: (Figure 1, elements 115 and 125) identifying the movement of the electronic device using the motion sensor (paragraph [0034], [0045], lines 1-14); and determining at least one of an exercise type or an exercise time if the identified movement of the electronic device is within a specified range (paragraph [0034] – The sensors, devices, and/or the software functionality (e.g. software application) of the system may recognize a user’s stance and automatically recognizes what martial art is being utilized, i.e., identify a motion and determine an exercise type; paragraph [0040] – the user may be performing any type of exercise, [0045], lines 1-14).
Therefore, claim 13 is unpatentable over Alphonse, et al. 

Regarding claim 14, Alphonse renders obvious the method of providing a fatigue notification by an electronic device of claim 13, as indicated hereinabove.  Alphonse also teaches the limitation of instant claim 14, that is wherein (Figure 1, elements 115 and 125) the sensing of the biometric information of the external object using the biometric sensor further comprises sensing the biometric information of the external object if the exercise type is determined (paragraph [0034] – the sensors of the flexible wearable devices coupled with proprietary artificial intelligence algorithms determine fatigue metrics based on combining each individual’s heart rate, oxygen level, hydration and performance metrics, such as, but not limited to, technique, punch/kick force and punch/kick speed).
Therefore, claim 14 is unpatentable over Alphonse, et al. 

Regarding claim 15, Alphonse renders obvious the method of providing a fatigue notification by an electronic device of claim 13, as indicated hereinabove.  Alphonse also teaches the limitations of instant claim 15, that is wherein the method is further comprising: calculating calories burned based on at least one of the exercise type or the exercise time (paragraph [0039], lines 40-49; [0164]); and outputting the calculated calories burned using the specified external device (paragraph [0039], lines 40-49 – The system may be adapted for use in recreational gyms where consumers are using combat sports as a fitness tool, which can give each individual all of the performance and biometric data, along with calories burned and any other pertinent fitness metrics; [0164] – When not striking, if a user goes out and runs or is doing strength and conditioning, the wearable devices may only utilize the heart rate monitor and may provide the user miles ran, calories burned, oxygen level and hydration level).
Therefore, claim 15 is unpatentable over Alphonse, et al. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alphonse, et al. (U.S PGPub No. 2019/0183430) in view of Javey, et al. (U.S PGPub No. 2018/0263539).
Regarding claim 8, Alphonse renders obvious the electronic device of claim 1, as indicated hereinabove.  Alphonse does not teach the limitations of instant claim 8, that 
Javey teaches a wearable sensing platform that includes sensors and circuits to sense aspects of a user’s state by analyzing bodily fluids, such as sweat (abstract).  Javey teaches that the wearable sensing platform can be worn by a user to continuously and closely monitor an individual’s activities, such as walking, running, and exercise (paragraphs [0005] and [0068]).  Javey teaches that the wearable system is capable of measuring multiple sweat analytes, including glucose and lactate (paragraph [0046]).  Javey teaches that it is shown to be a very useful early warning indicator of pressure ischemia (paragraph [0048] – pressure ischemia, e.g., sign of fatigue).  Javey also teaches that sweat lactate may be used to monitor physical performance since lactate is a product of anaerobic metabolism (paragraph [0048] – anaerobic metabolism, e.g., sign of fatigue).  Javey also teaches that the wearable system may be used to measure the detailed sweat profile of human subjects engaged in prolonged indoor and/or outdoor physical activities, and infer real-time assessment of the physiological state of the subjects (paragraph [0050]).  Javey teaches (Figure 1c) a schematic of an example multiplexed sensor array for sweat analysis (paragraph [0059]).  Javey teaches (Figure 1c) that an Ag/AgCl electrode serves as a shared reference electrode and counter electrode for both a glucose and lactate sensor (paragraph [0059]).  Javey teaches that the optional use of Prussian blue would eliminate the need of an external 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Javey’s wearable device into Alphonse’s wearable device.  Both Alphonse’s and Javey’s wearable devices can be used to monitor a user’s performance during exercise or activity.  One of ordinary skill in the art would have also recognized that Javey teaches the feature of monitoring fatigue of the user by determining sweat lactate of a user during physical activity.  One of ordinary skill in the art would have found it obvious that the working electrode and the Ag/AgCl electrode can represent the first and second electrode including a catalyst.  One of ordinary skill in the art would have wanted to implement Javey’s feature of measuring sweat lactate as lactate is a product of anaerobic metabolism, which is an indicator that can be used in Alphonse’s determination of fatigue levels of a user.  One of ordinary skill in the art would have found Javey’s device to be easily implementable into Alphonse’s device as they are 
Therefore, claim 8 is unpatentable over Alphonse and Javey.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Condon (U.S PGPub No. 2020//0285873) teaches an authentication system that comprises a plurality of wearable biometric sensing devices and a wearable computing means.  Dennis, et al. (U.S PGPub No. 2020/0146567) teaches a device, a system and methods to extract pulse wave features and select a combination of these features for calculating and determining the level of fatigue in a subject.  Mrvalijevic, et al. (U.S PGPub No. 2019/0290181) teaches systems and methods for detecting athletic performance and fatigue.  Juijbregts, et al. (U.S PGPub No. 2019/0183412) teaches a system and method for assisting exercising of a subject.  Jang, et al. (U.S PGPub No. 2019/0046107) teaches an exercise feedback system that determines muscle stress measurements using physiological data generated by a sensor-equipped athletic garment.  Theytaz, et al. (U.S PGPub No. 2017/0228996) teaches a method of detecting fatigue of a user during an activity.  Chang, et al. (U.S PGPub No. 2017/0188894) teaches a system and method for utilizing an activity monitoring device.  Agrawal, et al. (U.S PGPub No. 2016/0345865) teaches a system and method for analyzing fatigue level of users by transmitting pressure data from user’s shoes.  Bounyong, et al. (U.S PGPub No. 2016/0157743) teaches a muscular fatigue determination apparatus.  Zhang, et al. (CN 105615881) teaches a portable .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792